


Exhibit 10.24

 

Compensation of Directors

Board members who are not employees of IMS receive compensation for Board
service.  Messrs. Thomas and Carlucci are the only IMS employees now serving on
the Board.  This summarizes the policy of IMS for compensation payable to
non-employee Directors as in effect at February 16, 2006.

Annual Retainer:

 

$45,000, payable in quarterly installments

 

 

 

Committee Chairman Fees:

 

$10,000 annually, payable in quarterly installments

 

 

 

Lead Director Fees:

 

$30,000 annually, payable in quarterly installments

 

 

 

Attendance Fees:

 

$1,500 for each Board meeting, $1,500 for each Board committee meeting

 

 

 

Stock Options:

 

7,000 shares annually; these options vest and become exercisable in three equal
annual installments or earlier upon termination of service by death, disability
or retirement or upon termination in other circumstances as determined by the
Compensation and Benefits Committee, and expire seven years after grant or
earlier following termination of service

 

 

 

Restricted Stock Units:

 

2,250 restricted stock units annually; these units are subject to a risk of
forfeiture upon termination of service and restrictions on transferability for a
one-year period, subject to acceleration upon death, disability or upon
termination in other circumstances as determined by the Compensation & Benefits
Committee; the units are settled by delivery of shares, and until that time do
not have voting rights but carry a right to payment of unrestricted dividend
equivalents, payable upon settlement.

 

 

 

Restricted Stock:

 

One-time grant of Common Stock with a value of $40,000 upon initial election as
a Director; these shares are subject to a risk of forfeiture for five years but
restrictions lapse upon death, disability or upon termination in other
circumstances as determined by the Compensation and Benefits Committee;
dividends are unrestricted.

 

Directors may elect to defer all or part of their compensation under our
Non-Employee Directors’ Deferred Compensation Plan, a non-qualified plan. Under
this plan, the participating Directors may direct deferrals to an account to be
credited as deferred cash or deferred share units.

 

--------------------------------------------------------------------------------


 

The number of share units acquired is determined by dividing the cash amount
deferred by 100% of the fair market value of the stock at the deferral date. A
feature of the Plan permitting deferral of cash compensation into stock options
is not available in 2006. Deferrals of restricted stock units are also
permitted.  Deferrals are non-forfeitable.

                If there is a change in control of IMS, Directors’ stock
options, restricted stock or restricted stock units generally will become
vested. For this purpose, the term “change in control” has the same meaning as
under the Change-in-Control Agreements, described in the Company’s proxy
statement for its 2005 Annual Meeting of Shareholders, filed with the Securities
and Exchange Commission on March 25, 2005.

 

                Expenses for attending Board and committee meetings and
fulfilling other duties as directors are reimbursed by IMS.

 

                The Board of Directors has adopted share ownership guidelines
for non-employee Directors because it believes that each non-employee Director
should maintain a meaningful investment in IMS.

 

 

2

--------------------------------------------------------------------------------
